Case 1:21-cv-02242-WFK-PK Document 8 Filed 06/21/21 Page 1 of 2 PagelD #: 67

ee BA J .
Case Name: 2 VAOMCBe VS N\esa Ayr lenin > Case inition |? 21 CV - O 22472 (WEEK ) PB)

 

 

DONE aed DATE

APPLICABLE

 

 

 

 

 

1. Rule 26(f) Conference held — = e / aizi

 

2. Rule 26(a)(1) disclosures exchanged = S 6/\3/r\

 

3. Requested:

 

a. Medical records authorization Sg

 

b. Section 160.50 releases for arrest records

 

c. Identification of John Doe/Jane Doe defendants

 

XIALX

4. Procedures for producing Electronically Stored
Information (ESI) discussed

 

eal

Confidentiality Order to be submitted for court approval by /2 3) 2\
(see Standing Confidentiality Order on the Chambers website)

 

B. SETTLEMENT PLAN |

 

 

 

 

 

1. Plaintiff to make settlement demand io/ led / 2|
2. Defendant to make settlement offer ({ / 2 /2\
3. Referral to EDNY mediation program pursuant to Local

Rule 83.8? (If yes, enter date for mediation to be SZ

completed) ;
4. Settlement Conference (proposed date) { { / \] / 2\

C. PROPOSED DEADLINES

 

1. Motion to join new parties or amend pleadings = (V2 / 2

 

2. Initial documents requests and interrogatories Sie zr [ A } 2h

 

3. All fact discovery to be completed (including disclosure of

medical records) ae | \ 2/4] 2\

 

4, Joint status report certifying close of fact discovery and ae
3 ; ‘ . 3 Sainte gee . => |
indicating whether expert discovery is needed : { 2) 2 if c\

 

 

 

 

 

 

Rev. 11-03-20
Case 1:21-cv-02242-WFK-PK Document 8 Filed 06/21/21 Page 2 of 2 PagelD #: 68

 

5. Expert discovery (only if needed) Check here if not applicable UO

 

Plaintiff expert proposed field(s) of expertise: Or hopes , Neccalugste, eo her exper \

Ourelwen 6Cii det Readstrc\ ist CAO”

 

Defendant expert proposed field(s) of expertise: 6+ke0 ahs b 1 RRxi wlay’s L, A obher pat

Bron A scodkar Clan ok ech 4

 

 

 

 

 

 

 

DONE | ,npcnats DATE
a. Affirmative expert reports due oe oe aa qf 22.
b. Rebuttal expert reports due : 2 Ly / afaz
c. Depositions of experts to be completed Le 6 | T : 72
6. Completion of ALL DISCOVERY (if different from C.3) | _ 6/Tf 22
7. Joint status report certifying close of ALL DISCOVERY :
and indicating whether dispositive motion is anticipated 6 [ ( / & Fo

 

8. Ifany party seeks a dispositive motion, date to 2
(a) file request for pre-motion conference (if required), or = "4 / 7 / 7"):
(b) file briefing schedule for the motion foie

 

9. Proposed Joint Pre-T'rial Order due (if no dispositive

motion filed) . 7/i4] E.

 

 

 

 

      

 

 

: , —— 2 ered CT Yes
1. All parties consent to Magistrate Judge jurisdiction for dispositive motion? AN .
Oo

 

O Yes

po. No
E. COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY

2. All parties consent to Magistrate Judge jurisdiction for trial?

 

 

 

1. Motion for collective action certification in FLSA cases

 

a. Response due

b. Reply due

 

 

2. Motion for Rule 23 class certification

 

a. Response due
b. Reply due
This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

 

 

 

 

 

 

 

SO ORDERED:

 

 

PEGGY KUO Date
United States Magistrate Judge
Rev. 11-03-20
